Citation Nr: 1748218	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to January 28, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2011 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2015, the Veteran testified in a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board remanded these matters in December 2016 for additional medical records, and to adjudicate the claim for TDIU.  A May 2017 rating decision established entitlement to TDIU as of January 28, 2011.

The Board finds substantial compliance with the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  On May 24, 2017, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an increased rating for a left shoulder disability was requested.

2.  Prior to January 28, 2011, the Veteran's service-connected disabilities did not prevent securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to TDIU prior to January 28, 2011, were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any claim which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

On May 24, 2017, the Veteran communicated in writing the intent to withdraw the appeal for an increased rating for a left shoulder disability.  As a result of the Veteran's withdrawal of the claim, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  The Board finds that the Veteran has withdrawn the appeal for an increased rating for a left shoulder disability and the Board does not have jurisdiction to review that claim.  Therefore, that claim is dismissed.

TDIU

A claim for TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim, and the Veteran seeks the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  If a claimant has one service-connected disability, that disability must be rated 60 percent or more.  If the claimant has two or more service-connected disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(b) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To establish TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Total disability will be considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2014).

In September 2011, the Veteran filed a claim for individual unemployability due to an increase in severity of the service-connected disabilities.  That claim stated that the Veteran had stopped employment due to service-connected disabilities.

Since the Veteran's disability ratings did not meet the TDIU percentage criteria, but claimed to affect employment, the matter was sent to the Director for consideration pursuant to 38 C.F.R. § 4.16(b).  The Director determined the Veteran last worked on January 28, 2011, and would not be able to obtain substantially gainful employment as a result of service-connected disabilities.  Therefore, TDIU was established, effective January 28, 2011.  Effective March 1, 2016, the Veteran's combined service-connected disabilities were found to be permanent and total.

The Board finds the Director's decision maximized benefits to the Veteran and was supported by law.  AB v. Brown, 6 Vet.App. 35 (1993); 38 C.F.R. § 3.103(a) (2016).  However, because the claim for TDIU was effectively denied prior to January 28, 2011, the Board must review any potential entitlement to TDIU prior to January 28, 2011.

A May 2017 rating decision found that the Veteran last worked on January 28, 2011, due to a fall on work premises  He had been working for 17 years as a mechanic on electric forklifts.  The Veteran's service-connected neuropathies prevented employment using hands or feet, and the psychiatric disabilities affected the Veteran's ability to remain on task and caused irritability.  Although a VA examiner opined that light sedentary work would be allowed, the decision determined, based on the Veteran's occupational and educational background, that decision found that the Veteran's service-connected disabilities prevented substantially gainful employment since January 28, 2011.  The Veteran was assigned a 100 percent schedular combine rating as of March 1, 2016.

The Board finds that entitlement to TDIU prior to January 28, 2011, is not warranted.  The evidence shows that prior to January 28, 2011, the Veteran was working.  The evidence of record does not show that employment was marginal or in a protected environment.  38 C.F.R. § 4.16(a) (2016).  Therefore, the Board finds that the evidence prior to January 28, 2011, does not show that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

Accordingly, the Board finds that the criteria for TDIU were not met prior to January 28, 2011.  The preponderance of the evidence is against the claim of entitlement to TDIU prior to January 28, 2011, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The appeal for entitlement to an increased rating for a left shoulder disability has been withdrawn and is dismissed.

Entitlement to TDIU prior to January 28, 2011, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


